U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER:
P5217.02
DATE:
August 9, 2016

Special Management Units
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To provide guidance and procedures for operating Special Management Units (SMU). Some
inmates present unique security and management concerns. Accordingly, the Bureau of Prisons
(Bureau) designates inmates to SMUs, where enhanced management is necessary to ensure the
safety, security, or orderly operation of Bureau facilities, or protection of the public.
SMU designation is non-punitive, and may be appropriate for any inmate meeting the referral
criteria in Section 2 below. Conditions of confinement for SMU inmates are more restrictive than
for general population inmates, and are described in Section 5. Inmates are expected to complete
the SMU program in approximately 12 months, at which time they may be redesignated to a
general population or to another appropriate facility.
a. Summary of Changes
Policy Rescinded
P5217.01
Special Management Units (11/19/08)
■ Purpose and Scope reflects that inmates are expected to complete the SMU program in
approximately 12 months.
■ Program Objectives added that inmates who successfully progress through the SMU program
will be redesignated to a general population or another appropriate facility.
■ The referral criteria now reflect that inmates must have at least 24 months left on their
sentence.

■ Referral procedures reflect that when considering designation criteria, inmates from lower
security institutions will be considered for designation to a higher security facility prior to
recommending SMU placement. The referring institution will take into consideration any
current medical assessment/treatment prior to recommending the referral.
■ The referral packet consists of a completed Request for Transfer/Application of Management
Variable (EMS-A409), copies of pertinent Special Investigative Supervisor reports and
incident reports, a psychological/medical evaluation, and a cover memorandum to the
Warden summarizing the rationale for referral for SMU designation.
■ A copy of the referral will be sent to the Psychology Services Branch, which reviews the
inmate’s mental health record to determine if mental health concerns preclude an inmate from
being placed in a SMU. If there is no evidence to preclude a hearing, the Regional Director
appoints a Hearing Administrator to conduct a hearing into whether the inmate meets the
criteria for SMU designation.
■ Inmates currently in a SMU are provided the BP-A0937, Notice to Inmate of Designation to a
Special Management Unit, which informs the inmates of the right to appeal the designation
decision and their individual conditions of confinement.
■ An inmate in SMU may be removed if it becomes clear his/her mental health does not
reasonably allow him/her to complete the program. The recommendation is forwarded to the
Administrator, Psychology Services Branch, Central Office. If approved, the Psychology
Administrator notifies the Warden.
■ When an inmate serving a sanction of disciplinary segregation is designated to a SMU, the
referring Regional Director may direct that the inmate complete the disciplinary segregation
period at the current institution, or request that the inmate complete the disciplinary
segregation period at the receiving institution before transfer into the SMU.
■ The program structure, differentiated by conditions of confinement and expected completion
times, now has three levels instead of four.
b. Program Objectives. The expected results of this program are:
■ Inmates who meet the criteria for designation to a SMU will be referred for redesignation.
■ Inmates who successfully progress through the SMU program will be redesignated to a
general population, or another appropriate facility.
■ Safe and orderly environments at all institutions will be further enhanced by the operation of
SMUs.
c. Pretrial/Holdover/Detainee Procedures. This Program Statement applies only to sentenced
inmates.

P5217.02

8/09/2016

2

2. REFERRAL CRITERIA
Designation to a SMU may be considered for any sentenced inmate whose interaction requires
greater management to ensure the safety, security, or orderly operation of Bureau facilities, or
protection of the public, because the inmate meets any of the following criteria:
■
■
■
■

Participated in disruptive geographical group/gang-related activity.
Had a leadership role in disruptive geographical group/gang-related activity.
Has a history of serious or disruptive disciplinary infractions.
Committed any 100-level prohibited act, according to 28 CFR part 541, after being classified
as a member of a Disruptive Group pursuant to 28 CFR part 524.
■ Participated in, organized, or facilitated any group misconduct that adversely affected the
orderly operation of a correctional facility.
■ Otherwise participated in or was associated with activity such that greater management of the
inmate’s interaction with other persons is necessary to ensure the safety, security, or orderly
operation of Bureau facilities, or protection of the public.
The inmate must have at least 24 months left on his/her sentence.
3. REFERRAL PROCEDURES
a. Referral. When considering designation criteria, inmates from lower security institutions
will be considered for designation to a higher security facility prior to recommending placement
to a SMU. The referring institution will take into consideration any current medical
assessment/treatment prior to recommending that a referral be made. If an inmate appears to
satisfy any of the referral criteria above, the Unit Team may present a redesignation referral to the
Warden. The referral packet consists of a completed Request for Transfer/Application of
Management Variable (EMS-A409), copies of pertinent Special Investigative Supervisor reports
and incident reports, a Diagnostic and Care Level Formulation from Psychology Services, a
medical evaluation, and a cover memorandum to the Warden summarizing the rationale for
referral for SMU designation. If the Warden approves the referral, it is submitted to the Regional
Director. The packet may be submitted electronically at all stages. The Unit Team will be
notified if the Warden denies the referral.
b. Hearing. If the Regional Director determines that sufficient evidence exists to convene a
hearing, a copy of the referral is sent to the Psychology Services Branch. Psychology Services
reviews the inmate’s mental health record to determine if there are mental health concerns that
would preclude an inmate from being placed in a SMU. Please see the Program Statement
Treatment and Care of Inmates with Mental Illness, when considering to place inmates with
a serious mental health illness in the SMU. If there is no evidence to preclude a hearing, the
P5217.02

8/09/2016

3

Regional Director appoints a Hearing Administrator to conduct a hearing into whether the inmate
meets the criteria for SMU designation. The Hearing Administrator will be trained and certified
as a Discipline Hearing Officer, will be an impartial decision-maker, and will not be personally
involved as a witness or victim in any relevant disciplinary action involving that inmate.
The Warden is notified of the Regional Director’s decision to conduct a hearing before the inmate
is provided pre-hearing notice. The inmate’s security needs will be assessed and staff made
aware of any additional security precautions.
(1) Pre-Hearing Notice. The Hearing Administrator completes form BP-A0935, Notice to
Inmate: Hearing Referral for Designation to a Special Management Unit, and sends it to the
inmate’s current institution. Unit team staff provide the inmate with a copy of the Notice at least
24 hours before the hearing, and document delivery to the inmate. If the inmate is illiterate, the
delivering staff member will read the notice verbatim. If the inmate does not speak English, the
Unit Team staff make arrangements to provide translation.
The Notice will:
■ Advise the inmate of the date and time of the hearing.
■ Advise the inmate of the opportunity to appear at the hearing.
■ Provide a sufficiently detailed explanation of the reasons for the referral. Such explanation
will not include information that would jeopardize the safety, security, or orderly operation of
correctional facilities, or protection of the public.
■ Inform the inmate that a non-probationary staff member will be available to help him/her
compile documentary evidence and written witness statements to present at the hearing. The
assisting staff member’s responsibility in this role is limited to assisting the inmate in
obtaining copies of documents needed, for example, from his/her central file or other
reasonably available source(s), or a written statement(s) from other reasonably available
inmates or staff.
Inmate Appearance and Evidence. The inmate has the opportunity to appear at the hearing,
make an oral statement, and present documentary evidence and written witness statements, except
where contrary to the safety, security, or orderly operation of Bureau facilities, or protection of the
public. The Hearing Administrator, after consultation with staff at the facility where the inmate is
housed, will determine whether the inmate appears at the hearing via videoconference, telephone
conference, or in person. The Warden or designee determines the location of the hearing.
c. Post-Hearing Findings and Decision. The Hearing Administrator considers whether, based
on information obtained during the referral process and presented at the hearing, the inmate
meets the criteria for the SMU program. The Hearing Administrator prepares form BP-A0936,
P5217.02

8/09/2016

4

Hearing Administrator’s Report on Referral for Designation to a Special Management Unit, and
provides it to the Regional Director. The Report provides a detailed explanation of the reasons
for the Hearing Administrator’s findings, but does not include information that would jeopardize
the safety, security, or orderly operation of correctional facilities, or protection of the public.
The Regional Director considers whether, based on the Hearing Administrator’s findings, the
SMU referral is necessary to ensure the safety, security, or orderly operation of Bureau facilities,
or protection of the public. The Regional Director includes a recommendation on the Report and
forwards it to the Designation and Sentence Computation Center (DSCC).
When considering inmates for designation to the SMU, appropriate DSCC staff involved in the
designation process review the inmate’s CIM assignment to ensure inmates who are separatees
pursuant to the Program Statement Central Inmate Monitoring Manual are not designated to
the same SMU without written concurrence of the Central Office. The DSCC then reviews the
Report and, after consulting with the Assistant Director, Correctional Programs Division,
indicates whether SMU referral is approved. If SMU referral is approved, the DSCC selects the
SMU that best meets the inmate’s greater management needs, and enters the approval on the
CMC Clearance Data Sheet. The DSCC forwards the decision to the receiving Regional
Director and Warden, with copies to the referring Regional Director and Warden. If SMU
referral is denied, the DSCC should consider a secondary referral code/rationale provided in the
referral − greater security, adjustment purposes, etc.
d. Post-Decision Notice and Appeal. The inmate’s copy of the completed Report is sent to the
referring Warden, who ensures delivery to the inmate. The Report advises the inmate of the
opportunity to appeal the decision and the Hearing Administrator’s findings through the
Administrative Remedy Program, directly to the Office of General Counsel.
An inmate’s appeal of the decision or the Hearing Administrator’s findings does not delay
designation and transfer to a SMU. Designation and transfer are effected; the inmate may
proceed with the appeal while housed in the SMU.
e. Mental Health Removal. An inmate in SMU may be removed if it becomes clear the
inmate’s mental health does not reasonably allow him/her to complete the program. The
recommendation is forwarded to the Administrator, Psychology Services Branch, Central Office.
If approved, the Psychology Administrator notifies the Warden (refer to the Program Statement
Treatment and Care of Inmates With Mental Illness).
f. Inmates in Disciplinary Segregation. When an inmate serving a sanction of disciplinary
segregation is designated to a SMU, the referring Regional Director may:
P5217.02

8/09/2016

5

■ Direct that the inmate complete the disciplinary segregation period at the current institution;
or
■ Request that the inmate complete the disciplinary segregation period at the receiving
institution before transfer into the SMU.
4. CENTRAL INMATE MONITORING (CIM) ASSIGNMENTS
CIM assignments regarding SMU candidates will be finalized prior to assignment to a specific
SMU. This ensures the most appropriate placement of each SMU inmate.
Inmates with CIM assignments related to their SMU placement may be housed in the same
institution/SMU housing unit, due to the institution’s ability to prevent any physical contact
between them.
5. CONDITIONS OF CONFINEMENT
Conditions of confinement for SMU inmates are more restrictive than for general population
inmates. An inmate’s individual conditions will be limited in accordance with this policy as
necessary to ensure the safety of others, to protect the security or orderly operation of the
institution, or protect the public. Individual conditions may be further limited as part of a
disciplinary sanction imposed pursuant to 28 CFR part 541, except as specified below.
Individual conditions are ordinarily made less restrictive when an inmate progresses from level to
level of the SMU program. The cell door of each inmate in the SMU must be clearly marked
with the inmate’s level and any enhanced security needs for that inmate.
The Warden must request a policy waiver, in accordance with the Program Statement Directives
Management Manual, to impose restrictions more stringent than those allowed by this Program
Statement or other applicable national directives. Conditions required by regulations, however,
may not be waived.
a. Minimal Conditions. Except as provided above, minimal conditions of confinement for
SMU inmates are as follows, and in accordance with the Program Statement Occupational
Safety, Environmental Compliance, and Fire Protection, and directives referenced in this
Program Statement.
(1) Environment. Living quarters are well ventilated, adequately lighted, appropriately heated,
and maintained in a sanitary condition.

P5217.02

8/09/2016

6

(2) Cell Occupancy. Living quarters normally house only the number of occupants for which
they are designed. The Warden, however, may authorize additional occupants as long as
adequate standards can be maintained.
(3) Bedding. Inmates receive a mattress, blankets, a pillow, and linens for sleeping. Inmates
have necessary opportunities to exchange linens.
(4) Clothing. Inmates receive adequate institution clothing, including footwear. Inmates have
opportunities to exchange clothing or have it washed.
(5) Personal Hygiene. Inmates have access to a washbasin and toilet. Inmates receive necessary
personal hygiene items. Inmates have the opportunity to shower and shave at least three times
per week. Inmates have access to necessary hair care services.
(6) Meals. Inmates receive nutritionally adequate meals and may be required to eat all meals in
their living quarters.
(7) Recreation. Inmates have the opportunity to exercise outside their individual quarters for at
least five hours per week, ordinarily in one-hour periods on different days.
The Warden may deny these exercise periods for up to one week at a time if it is determined that
an inmate’s recreation itself jeopardizes the safety, security, or orderly operation of the
institution. However, recreation conditions specified here may not otherwise be limited, even as
part of a disciplinary sanction imposed under 28 CFR part 541.
(8) Personal Property. Inmates may have reasonable amounts of personal property. Personal
property may be limited for reasons of fire safety, sanitation, or available space.
(9) Commissary. Inmates have access to the commissary, as determined by the Warden.
(10) Visits. Inmates may receive visitors in accordance with 28 CFR part 540. Inmates may be
provided non-contact visits, through the use of videoconferencing or other technology.
(11) Correspondence and Telephone Use. Inmates may correspond with persons in the
community and use the telephone in accordance with 28 CFR part 540 and this Program
Statement. However, to deter and detect continued involvement in disruptive behavior,
correspondence and telephone use are subject to monitoring and analysis for intelligence
purposes. Special mail and unmonitored attorney telephone calls are handled in accordance with
28 CFR part 540.

P5217.02

8/09/2016

7

Telephone calls are live-monitored where feasible. If live monitoring is not feasible, calls are
normally reviewed within 24 hours. If the call is in a language other than English, it is submitted
for translation. The translated call summary is analyzed for intelligence purposes. Inmates may
use the telephone a minimum of two completed calls per month, unless telephone restrictions
have been imposed pursuant to 28 CFR part 541, and may be increased as they progress through
the levels of the program.
Correspondence that is prepared in a language other than English will either be directly translated
or submitted to the SIS office for translation. All correspondence is analyzed for intelligence
purposes before mailing out of the institution and before being delivered to the inmate.
(12) Legal Activities. Inmates may perform legal activities in accordance with 28 CFR part
543.
(13) Religion. Inmates may pursue religious beliefs and practices in accordance with 28 CFR
part 548.
(14) Library Services. Inmates have access to library services in accordance with 28 CFR part
544.
(15) Medical Care. A health services staff member visits inmates daily to provide necessary
medical care. Emergency medical care is always available either at the institution or from the
community.
(16) Mental Health Care. Each inmate will be evaluated by mental health staff every 30 days.
Emergency mental health care is always available either at the institution or from the community.
In addition, inmates with an identified need for routine and/or follow-up mental health services
will receive these services in accordance with the Program Statements Treatment and Care of
Inmates with Mental Illness and Psychiatric Services.
b. 30-Day Conditions Review. The Warden will designate staff to conduct reviews every 30
days of inmates assigned to SMUs, as provided on BP-A0951, Special Management Unit (SMU)
30-Day Conditions Review. The original form will be retained in the inmate’s central file.
c. Housing Unit Daily Record. The housing unit officer completes BP-A0950, Housing
Unit Daily Record, daily for the items provided therein. All out of cell time will also be
recorded on BP-A0950. At Level Three, completion of the daily record form is optional, as
determined by the Warden.
d. Protective Equipment. Consistent with the Correctional Services Program Statements,
appropriate protective equipment will be made available for Special Management Units. The
P5217.02

8/09/2016

8

location of this protective equipment will be in an area accessible to staff, as determined by the
Warden.
6. PROGRAM STRUCTURE AND REVIEWS
SMUs consist of three program levels, differentiated by the conditions of confinement and
expected time frames for completion, as described below. Completion of all levels is expected
within 9 to 13 months.
Level

Expected Level Completion Time

One

6-8 Months

Two

2-3 Months

SMU Reviews
Initially within 28 days, no less than
every90 days

fdfDays
No less than every 90 days
Three

1-2 Months

Inmates currently housed in the SMU as of August 9, 2016, or prior to the effective date of this
policy will be individually assessed using form BP-A0949, Special Management Review Report,
to determine their level in the SMU Program according to the provisions of this Program
Statement. The inmate’s ability to maintain clear conduct, successful participation in SMU
programming, and efforts at positive interaction with staff and other inmates will be considered
in making these assessments. For inmates currently housed in the SMU as of August 9, 2016, or
prior to the effective date of this policy, their time in the SMU may be more than 24 consecutive
months depending on their level in the SMU program.
a. Level One
Inmate Interaction. At this level, interaction between inmates is minimal (for example, shower,
recreation, programming). Inmates will normally be restricted to their assigned cells.
Admission and Orientation. Inmates will participate in an institution and unit admission and
orientation (A&O) program, as outlined in the Program Statement Admission and Orientation
Program. The goal of the SMU A&O program is to provide inmates with information regarding
institution operations, program availability, and the requirements for successful progression
through each of the three levels of the program. A&O may be conducted through in-cell
programming, using radio programs or other available technology.
P5217.02

8/09/2016

9

Programming. Initial programming assessment will occur within the first 28 days of an inmate’s
arrival at the SMU. Institution and SMU staff interact with each inmate on an individual basis to:
■ Assess the inmate’s program and counseling needs.
■ Discuss SMU program objectives/expectations.
■ Establish a set of program goals based on the inmate’s individual needs and the programming
available within the unit.
■ Communicate requirements of the SMU program, including the expectations the inmate must
meet before he/she will be considered for a general population institution.
Inmates will continue their involvement in GED or ESL, either individually or in a classroom
setting. Initially during this level, inmates may be involved in programs on a self-study basis.
Property. Inmates will have limited personal property, as determined by the Warden through the
Institution Supplement.
Level Progression. Progression through Level One is based upon the inmate’s compliance with
behavioral expectations, as established by institution and SMU staff. A multidiscipline Special
Management Review will be conducted by the Unit Manager, Captain, and Associate Warden
(chairperson)(or his/her acting). This review will include input from the SMU unit team,
correctional staff, psychology staff, education staff, and other appropriate staff to determine the
inmate’s readiness to progress to the next level. Review of the inmate will be documented on
form BP-A0949, Special Management Review Report, along with any accompanying
memoranda from any member referred to above, and will be filed in Section 2 of the inmate’s
Central File. After the initial programming assessment, Level One inmates will be reviewed at
least every 90 days.
Inmates are expected to progress to Level Two after 6-8 months.
a. Level Two
Inmate Interaction. At this level, interaction between inmates expands (for example, shower,
recreation, programming). Inmates will normally be restricted to their assigned cells, but out-ofcell activities/programming may be increased on a case-by-case basis.
Programming. Inmates may continue their involvement in GED or ESL either individually or in
a classroom setting. Psychology staff will have frequent contact with inmates on the living unit
to promote the development of effective coping strategies and to assist inmates in adjusting to
P5217.02

8/09/2016

10

the institution environment. Psychology staff may provide in-cell materials that support the
program’s goals of responsible behavior and effective communication.
During this level, inmates may be involved in Evidence Based Therapy (EBT) groups. Individual
and/or small group counseling sessions dealing specifically with treatment readiness, fundamental
communication skills, criminal thinking, and improving coping/problem-solving skills may be
required. Staff monitor which inmates participate in group activities. All program activities
should reinforce the goal of acting responsibly. Curriculum at this level targets “treatment
readiness skills” (e.g., basic empathy, attending, responding, respect, genuineness), basic
cognitive skills, and criminal thinking. Small group counseling sessions may be conducted.
Property. At this level, inmates may have additional personal property, based on individual
performance as determined by the Institution Supplement.
Level Progression. Progression through this level is based upon the inmate demonstrating the
potential for positive “community” interaction. During Level Two, inmates generally program
and function separately. Progression to Level Three, however, requires that the inmate
demonstrate the ability to program with other individuals, groups, or gangs; the inmate’s
willingness/unwillingness to coexist with individuals, groups, or gangs must be documented via a
memorandum to the file. Accordingly, the multidiscipline Special Management Unit Review
prior to Level Three consideration must address CIM assignments in detail. This memorandum
may also be used as rationale in any subsequent CIM declassification request. Review of the
inmate will be documented on form BP-A0949, Special Management Review Report, along with
any accompanying memoranda from any member referred to above, and filed in Section 2 of the
inmate’s Central File. Level Two inmates are reviewed at least every 90 days. Inmates are
expected to progress to Level Three after two to three months. Inmates who fail to make
satisfactory progress may be returned to a previous level.
b. Level Three
Inmate Interaction. Inmates at this level will begin to interact in an open, but supervised,
setting with individuals from various groups, including open movement in the unit and frequent
group counseling sessions commensurate with the inmate’s demonstrated ability to effectively
coexist with other inmates. Staff monitor which inmates may be housed or participate in
activities together, as necessary to protect the safety, security, and good order of the institution.
There will also be increased privileges (e.g., increased commissary, property, etc.) at this level for
those who accomplish unit goals and maintain appropriate conduct.

P5217.02

8/09/2016

11

Programming. Activities at this level will intensify, with more interaction in a less restrictive
environment. Inmates continue to participate in counseling programs as outlined in Level Two.
Programming in this level will normally occur 3-5 hours Monday through Friday.
Psychology staff continue to have frequent contact with inmates on the living unit. In addition,
Psychology Services staff offer counseling groups that allow participants to learn and practice
effective skills. The focus and emphasis of SMU program counseling activities will be to
minimize the tendency of SMU inmates to involve themselves in disruptive behavior.
Counseling will focus on encouraging inmates to find ways in which they can program
appropriately with other inmates in a general population setting and behave responsibly.
Counseling will be evidence-based and involve cognitive-behavioral programming, , and
emphasize responsibility and accountability. First and foremost, the inmates must be taught to
look toward the future, as the decisions they are making affect their families and their ability to
prepare themselves for eventual reentry to society.
Property. At this level, inmate access to personal property may be incrementally increased from
Level Two based on individual performance. Inmates may be considered for the same personal
property privileges as general population inmates.
Level Progression. Progression through this level is based upon the inmate’s ability to
demonstrate positive “community” interaction skills. The inmate’s successful progression
through this phase will indicate he/she is prepared to function in a general population.
Normally, inmates who successfully complete the SMU program are redesignated to the general
population of another facility. In some situations, however, the SMU unit team may recommend
that the SMU graduate be assigned to the general population of that facility. In some cases,
inmates who successfully complete the SMU program may not be appropriate for general
population in another facility. Staff assess each case independently to ensure an appropriate
designation. Review of the inmate is documented on BP-A0949, Special Management Review
Report, along with any accompanying memoranda from any member referred to above, and filed
in Section 2 of the inmate’s Central File.
Inmates who fail to make appropriate levels of program participation may be returned to a
previous level.
7. PERIODIC REVIEW
SMU inmates are reviewed by the Unit Team in conjunction with regularly scheduled Program
Reviews as provided in the Program Statement Inmate Classification and Program Review.
The Unit Team specifically reviews inmates for progression through the levels of the program.
P5217.02

8/09/2016

12

An inmate’s institutional adjustment, program participation, personal hygiene, and cell sanitation
are considered when reviewing the inmate for progression to further levels.
8. REDESIGNATION
a. Redesignation Criteria. To be redesignated from SMU status, an inmate must demonstrate
successful progression through SMU programming, and for a minimum of 9 months, abstain
from all of the following:
■ Geographical group/gang-related activity.
■ Serious and/or disruptive disciplinary infractions.
■ Group misconduct that adversely affects the orderly operation of a correctional facility.
The inmate must demonstrate a sustained ability to coexist with other inmates, staff, and other
persons.
b. Referral Procedures. When an inmate has met the redesignation criteria, the Unit Team
submits a memorandum to the Warden for designation to the general population, normally at
another institution.
c. SMU Failures. The total allowed designation time in a SMU is 24 consecutive months. If
an inmate fails to complete the SMU program within 24 consecutive months, he/she will be placed
in SMU FAIL status (CMA); the institution notifies the regional administrators for correctional
services and correctional programs. The regional administrators then notify the Correctional
Programs Division (CPD), Central Office, and provide all relevant SMU referral and designation
documents. A thorough review will be conducted by CPD, which will make a recommendation
for the inmate’s placement in an appropriate institution.
d. SMU Returns. The maximum time an inmate may spend in SMU is 24 consecutive months.
Inmates will not be returned to the program unless they engage in additional disruptive behavior that
warrants a new referral, which will be subject to approval as provided in policy.
9. INSTITUTION SUPPLEMENT
Each institution with a SMU will develop an Institution Supplement that addresses local
operations and procedures. The Institution Supplement must be reviewed for legal sufficiency
by the Regional Counsel prior to implementation.

P5217.02

8/09/2016

13

REFERENCES
Program Statements
P1221.66 Directives Management Manual (7/21/98)
P1600.09 Occupational Safety, Environmental Compliance, and Fire Protection (10/31/07)
P5100.08 Inmate Security Designation and Custody Classification (9/12/06)
P5180.05 Central Inmate Monitoring System (12/31/07)
P5230.05 Grooming (11/4/96)
P5264.08 Inmate Telephone Regulations (1/24/08)
P5265.14 Correspondence (4/5/11)
P5267.09 Visiting Regulations (12/10/15)
P5270.09 Inmate Discipline Program (7/8/11)
P5270.10 Special Housing Units (7/29/11)
P5290.14 Admission and Orientation Program (4/3/03)
P5300.21 Education, Training and Leisure Time Program Standards (2/18/02)
P5310.16 Treatment and Care of Inmates With Mental Illness (5/1/14)
P5322.13 Inmate Classification and Program Review (5/16/14)
P5360.09 Religious Beliefs and Practices (6/12/15)
P5370.11 Recreation Programs, Inmate (6/28/08)
P5521.06 Searches of Housing Units, Inmates, and Inmate Work Areas (6/4/15)
P5580.08 Personal Property, Inmate (8/22/11)
P5803.08 Progress Reports (2/27/14)
P6031.04 Patient Care (6/3/14)
P6340.04 Psychiatric Services (1/15/05)
Memorandum – General Population Referral Procedure (10/15/12)
BOP Forms
BP-A0935

Notice to Inmate: Hearing Referral for Designation to a Special Management Unit

BP-A0936

Hearing Administrator’s Report on Referral for Designation to a Special
Management Unit

BP-A0937

Notice to Inmate of Designation to a Special Management Unit

BP-A0949
BP-A0950
BP-A0951

Special Management Review Report
Housing Unit Daily Record
Special Management Unit (SMU) 30-Day Conditions Review

P5217.02

8/09/2016

14

ACA Standards
■ American Correctional Association Standards for Adult Correctional Institutions, 4th Edition:
4-4276, 4-4277, 4-4283, 4-4287, 4-4288, 4-4290, 4-4292, 4-4295, 4-4296, 4-4297, 4-4299, 44300, 4-4301, 4-4363M, 4-4368M,4-4491, 4-4497, 4-4498, 4-4510, 4-4517.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: None.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: 2-CO-4A-01, 2-CO-4B-01, 2-CO-4B-04, 2-CO-4E-01, 2-CO-4F-01, 2-CO-5B-01,
2-CO-5C-01, 2-CO-5D-01, 2-CO-5E-01, 2-CO-5F-01.
■ American Correctional Association Standards for Correctional Training Academies: None.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5217.02

8/09/2016

15

